                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


E & I HOLDINGS, LLC,

Plaintiff,


v.                                   Civil Action no. 2:18-cv-00484


BELLMARI TRADING USA, INC.,
a Delaware Corporation, and
PECTROLUM, INC., a New York
Corporation,

Defendants.


                  MEMORANDUM OPINION AND ORDER


         Pending is a motion to dismiss filed by defendants

Bellmari Trading USA Inc. and Pectrolum, Inc. (collectively,

“Bellmari”) on May 18, 2018.   The plaintiff, E&I Holdings, LLC

(“E&I”), responded in opposition on June 1, 2018, to which the

defendants replied on June 8, 2018.     The defendants seek

dismissal pursuant to the doctrine of forum non conveniens.


         On March 25, 2017, Bellmari and E&I entered into a

term sheet agreement, wherein E&I agreed to obtain coal meeting

certain specifications for purchase by Bellmari.    Pertinently,

that agreement contained a clause stating: “Should this

Agreement be breached in any manner, either directly or

                                 1
indirectly by any party, the parties agree this contract should

be interpreted under the laws of the State of Florida, and shall

be litigated in Orange County, Florida.”   Compl., ECF # 1, Ex.

A.   Nevertheless, when the agreement fell into disarray, E&I

filed a complaint in this court on March 26, 2018.    E&I brings

four counts against Bellmari: fraud, breach of contract,

interference with business relationships, and slander and

defamation.


          The defendants now seek dismissal of the complaint

pursuant to the doctrine of forum non conveniens and the forum-

selection clause.   This is the proper means of enforcing a

forum-selection clause pointing to a state forum.    Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

49, 60 (2013) (“the appropriate way to enforce a forum-selection

clause pointing to a state or foreign forum is through the

doctrine of forum non conveniens.”).   In the context of a

mandatory forum-selection clause, the traditional forum non

conveniens analysis providing great deference to the plaintiff’s

chosen forum is reversed, such that “the forum selection clause

is ‘given controlling weight in all but the most exceptional

cases,’ and the plaintiff bears the burden of proving why it

should not be enforced.”    BAE Sys. Tech. Sol. & Servs., Inc. v.



                                 2
Republic of Korea's Def. Acquisition Program Admin., 884 F.3d

463, 471 (4th Cir. 2018) (“BAE”), cert. denied sub nom. Republic

of Korea's Def. Acquisition Program Admin. v. BAE Sys. Sol. &

Servs., Inc., No. 18-19, 2018 WL 3241795 (U.S. Oct. 1, 2018)

(quoting Atl. Marine Const. Co., 571 U.S. at 66 n.8).      This

presumption applies only to mandatory forum-selection clauses

that “require[] litigation to occur in a specified forum[,]”

rather than permissive forum selection clauses that “permit[]

litigation to occur in a specified forum but do[] not bar

litigation elsewhere.”      Id. at 470 (citing Albemarle Corp. v.

AstraZeneca UK Ltd., 628 F.3d 643, 650–51 (4th Cir. 2010)).


         The forum-selection clause here is mandatory because

it requires litigation to occur in Orange County, Florida.        The

plaintiff attempts to compare this forum-selection clause to the

permissive one in BAE, which stated that any dispute “shall be

resolved through litigation and the Seoul Central Court shall

hold jurisdiction.”   Id.    However, the difference in the clauses

is clear: whereas the forum-selection clause in BAE merely

conferred jurisdiction upon the Seoul Central Court but did not

explicitly require litigation to occur there or otherwise limit

the jurisdiction of other courts, here, the forum-selection

clause explicitly states that the dispute “shall be litigated in



                                   3
Orange County, Florida” (emphasis added), leaving no room for

another forum to hear the case.       Accordingly, the court has no

difficulty finding the forum-selection clause to be mandatory.


          The plaintiff therefore has the burden of proving why

the forum-selection clause should not be enforced.      E&I does not

claim that the forum-selection clause is invalid or

unreasonable, but merely argues that because only one of its

four counts is a breach-of-contract claim, the forum selection

clause does not apply.   The court sees no reason why the forum-

selection clause should be limited solely to breach-of-contract

claims.   See Lambert v. Kysar, 983 F.2d 1110, 1121–22 (1st

Cir.1993) (“contract-related tort claims involving the same

operative facts as a parallel claim for breach of contract

should be heard in the forum selected by the contracting

parties.”); Manetti–Farrow, Inc. v. Gucci America, Inc., 858

F.2d 509, 514 (9th Cir.1988) (holding that a forum selection

clause applies to tort claims when resolution of those       claims

relates to interpretation of the contract); Coastal Steel Corp.

v. Tilghman Wheelabrator Ltd., 709 F.2d 190, 203 (3d Cir. 1983),

overruled on other grounds by Lauro Lines s.r.l. v. Chasser, 490

U.S. 495 (1989) (holding that “where the relationship between

the parties is contractual, the pleading of alternative non-



                                  4
contractual theories of liability should not prevent enforcement

of [a forum-selection clause.]”); and Am. Patriot Ins. Agency,

Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 889 (7th Cir. 2004)

(finding that claims for fraud were covered by a contractual

forum selection clause because “the existence of multiple

remedies for wrongs arising out of a contractual relationship

does not obliterate the contractual setting, does not make the

dispute any less one arising under or out of or concerning the

contract, and does not point to a better forum for adjudicating

the parties' dispute than the one they had selected to resolve

their contractual disputes.”).


           As earlier noted, the forum-selection clause states:

“Should this Agreement be breached in any manner, either

directly or indirectly by any party, the parties agree this

contract should be interpreted under the laws of the State of

Florida, and shall be litigated in Orange County, Florida.”      It

does not limit itself to breach-of-contract claims; rather, it

uses language – “breached in any manner” – that is sufficient to

indicate that in the event the contract is breached, which for

purposes of their motion the defendants assume it was, any

litigation resulting therefrom shall occur in Orange County,

Florida.   Furthermore, each of E&I’s claims relate to conduct



                                 5
occurring under the purview of the parties’ contractual

relationship and should be brought in the same forum as the

underlying claim for breach of contract.


           When the parties entered into their term sheet

agreement, they agreed that if it were breached, resulting

litigation would occur in Orange County, Florida.     The plaintiff

has not provided a convincing reason, and the court sees none,

as to why that agreement should not be enforced.    Accordingly,

the defendants’ motion to dismiss for forum non conveniens is

granted.   It is thus ORDERED that the plaintiff’s complaint be,

and it hereby is, dismissed without prejudice to refiling in the

courts of Orange County, Florida.


           The Clerk is directed to forward copies of this

written opinion and order to all counsel of record.


                                     DATED: November 26, 2018




                                 6
